Citation Nr: 0123271	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  He died in June 1995.  The appellant is the son of the 
veteran and the veteran's spouse, who died in July 1997.

In February 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) issued a letter to the appellant, 
advising him that his claim for accrued benefits had been 
denied.  The appellant subsequently submitted a Notice of 
Disagreement (NOD) regarding this decision.  Thereafter, the 
RO issued a Statement of the Case (SOC) regarding this issue, 
and, in March 2000, the appellant submitted a timely 
Substantive Appeal (VA Form 9).

In April 2001, the appellant presented testimony at a Travel 
Board hearing before the undersigned Member of the Board at 
the RO.  A transcript of this hearing was obtained and 
associated with the veteran's VA claims folder.  During this 
hearing, the appellant submitted additional documentary 
evidence in support of his claim.  This evidence was also 
associated with the veteran's VA claims folder.

In a letter dated in July 2001, the Board advised the 
appellant that he was entitled to obtain representation in 
this case.  The Board provided the veteran with a list of 
recognized service organizations, and a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  The appellant was also provided with a VA 
Form 22a, Appointment of Attorney or Agent as Claimant's 
Representative.  He was advised that he was being given a 
period of 30 days in which to respond to this letter.  He was 
told that if he did not respond within 30 days, it would be 
assumed that he did not wish representation, and the Board 
would proceed with its review.  No response was subsequently 
received from the veteran within 30 days from the date of the 
Board's letter.  Accordingly, the Board will proceed to 
review the appellant's claim.


FINDINGS OF FACT

1.  The veteran died in June 1995.  At the time of his death, 
service connection was in effect for the residuals of a 
hemorrhoidectomy with fissurectomy, which had been evaluated 
as 10 percent disabling, and a history of a duodenal ulcer, 
which had been evaluated as noncompensable.

2.  In July 1995, the veteran's surviving spouse filed a 
claim of entitlement to dependency and indemnity compensation 
(DIC).  Based upon her application, the RO inferred a claim 
for death pension benefits, and that claim was denied in a 
July 1995 letter to the surviving spouse.

3.  On June 30, 1997, the surviving spouse's accredited 
representative, acting on her behalf, filed informal claims 
of entitlement to pension benefits and entitlement to an 
additional allowance for regular aid and attendance.  She 
died in July 1997.  

4.  In an August 1997 letter, the RO determined that, at the 
time of her death, the veteran's surviving spouse had been 
entitled to receive VA death pension benefits, with an 
additional amount based upon a need for regular aid and 
attendance, effective July 1, 1997.

5.  The appellant has submitted receipts showing that he bore 
expenses in the amount of $4,880.00 for last medical 
treatment of his mother, the veteran's spouse.



CONCLUSION OF LAW

The criteria for payment of accrued benefits in the amount of 
$4,880.00, in order to reimburse the appellant for expenses 
incurred in providing aid and attendance for the veteran's 
spouse, have not been met.  38 U.S.C.A. §§ 5110(a), (d), 
5112(b)(2) (West 1991); 38 C.F.R. §§ 3.500(g); 3.402 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The underlying facts of this case are not in substantial 
dispute.  A certificate of death shows that the veteran died 
in June 1995.  The record shows that, at the time of the 
veteran's death, service connection was in effect for the 
residuals of a hemorrhoidectomy with fissurectomy, which had 
been evaluated as 10 percent disabling, and a history of a 
duodenal ulcer, which had been evaluated as noncompensable (0 
percent disabling).  

Immediately following his death, the veteran's spouse filed 
an Application for Burial Benefits, VA Form 21-530.  She also 
filed a VA Form 21-534, Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse.  

Thereafter, in a July 1995 letter, the RO advised the 
veteran's spouse that it had granted her claim for burial 
benefits, and effected payment.  In a separate letter dated 
in July 1995, the RO advised the veteran's spouse that her 
claim of entitlement to service connection for the cause of 
the veteran's death had been denied.  The RO attached a copy 
of the pertinent Rating Decision, which also denied 
entitlement to Dependents' Educational Assistance, a benefit 
which can accompany a finding of service-connected death.  
The RO further advised her that entitlement to death pension 
benefits had also been denied, on the basis that she had not 
furnished evidence of her income and net worth.  The 
surviving spouse subsequently perfected a timely appeal 
regarding the issue of entitlement to service connection for 
the cause of the veteran's death.

In April 1997, the RO certified the spouse's claim of 
entitlement to service connection for the cause of the 
veteran's death for appeal.  The claims folder was 
subsequently forwarded to the Board for review.  July 1997, 
the Board remanded her claim to the RO for further 
evidentiary development.  

In June 1997, while the claims folder was at the Board, the 
spouse's accredited representative, acting on her behalf, 
filed a claim of entitlement to death pension benefits and 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  In support of this claim, the 
representative submitted statements from four individuals, 
who reported that they were regularly assisting the veteran's 
spouse in performing routine daily activities, such as 
eating, dressing, and maintaining personal hygiene.  The 
representative also submitted an Eligibility Verification 
Report (EVR), which set forth specific information regarding 
the spouse's income and net worth.  

In July 1997, shortly following the issuance of the Board's 
remand, the RO was informed that the veteran's spouse had 
died.  In August 1997, the veteran's son submitted a signed 
statement, in which he indicated that he wished to continue 
his mother's claim so that he could pay the staff that helped 
to take care of her in the months prior to her death.

In an August 1997 rating decision, the RO determined that the 
veteran's spouse was entitled to an aid and attendance 
allowance, effective June 30, 1997.  Thereafter, the 
appellant submitted a formal application for accrued 
benefits, in which he indicated that he had spent $4,880.00 
in order to pay the personnel who had taken care of his 
mother prior to her death.  

As noted in the Introduction section of this decision, the 
appellant's claim for accrued benefits was denied in February 
1998, and he subsequently perfected a timely appeal regarding 
this decision.  In a statement submitted in February 1998, 
the appellant asserted that his mother's claim for pension 
benefits had been pending since his father's death in 1995.

In the March 2000 SOC, the RO explained to the appellant 
that, although his mother had been found to be entitled to an 
additional aid-and-attendance allowance, the effective date 
of such benefits was June 30, 1997, the date on which her 
claim was received.  The RO indicated that the earliest date 
on which her payments could have started would have been July 
1, 1997, and that, because she died on July 24, 1997, these 
payments must also cease as of July 1, 1997.  The RO 
explained that, for these reasons, the appellant's claim for 
accrued benefits must be denied. 

During the appellant's April 2001 hearing, he testified that 
he had paid for several nurses to care for his mother in the 
months prior to her death, and that proof of these bills had 
been submitted to the RO.  He reiterated his contention that 
he should be reimbursed for these expenses because his mother 
had been found to be entitled to an allowance for aid and 
attendance prior to her death.

Analysis

Preliminary matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim. The Board notes 
that the present matter has not been subject to the well-
grounded claim requirement, and thus those provisions of the 
VCAA relating to the elimination of that requirement are 
moot.

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102 (West Supp. 2001).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2001).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2001).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to  the claim.  38 U.S.C.A. § 
5103A(b)(2) (West Supp.
      2001).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West Supp. 2001).

.    .    .    .    .

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate.  38 U.S.C.A. § 
5103A(g) (West Supp. 2001).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this matter.  
Unlike many questions subject to appellate review, the 
appellant's claim that the RO has wrongfully denied his claim 
for accrued benefits, by its very nature, has an extremely 
narrow focus.  The RO, in the SOC issued in March 2000, has 
set forth the law and facts in a fashion that clearly and 
adequately informed the claimant of the very limited and 
specific type of evidence needed to substantiate his claim.  
The appellant has neither submitted nor made reference to any 
additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could substantiate 
the claim.  Given the circumstances of this matter, the Board 
cannot find any basis under the VCAA to defer adjudication.  
Moreover, it appears equally clear that the implementing 
regulations which were recently issued under the VCAA do not 
change the picture in this matter, since they affect only VA 
notice and development procedures, and not the underlying 
substantive law relevant to this case. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to him claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Discussion

The appellant is seeking entitlement to accrued benefits.  He 
essentially contends that he is entitled to accrued benefits 
in the amount of $4,880.00, in order to reimburse him for 
medical expenses he incurred on behalf of his mother, the 
surviving spouse of the veteran, prior to her death.  In 
particular, he contends that these expenses were incurred for 
the purposes of ensuring that she was provided with regular 
care from nurses prior to her death.

Applicable statutes and regulations provide that, upon the 
death of a veteran or surviving spouse, periodic monetary 
benefits to which that individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of his or her death (hereinafter 
referred to as "accrued benefits") and due and unpaid for a 
period not to exceed two years, shall be paid as follows:

(1)  Upon the death of a veteran, to the living 
person first listed as follows: (i) his or her 
spouse; (ii) his or her children (in equal shares); 
(iii) his or her dependent parents (in equal shares) 
or to the surviving parent.  

(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.

(3) Upon the death of a child, benefits to which the 
child was entitled will be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.  

(4) In all other cases, only so much of an accrued 
benefit may be paid as may be necessary to reimburse 
the person who bore the expense of last sickness or 
burial.

38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  See generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).

The surviving spouse of a veteran is entitled to receive VA 
improved death pension if the veteran had qualifying service 
or at the time of death was receiving or entitled to receive 
compensation for a service-connected disability.  38 U.S.C.A. 
§ 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) (2000).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. §§ 1541(b), (c) (West 1991); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5) (2000).  Increased 
pension benefits are payable to a surviving spouse who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. § 
1541(d) (West 1991); 38 C.F.R. § 3.351(a)(1) (2000).

In this case, the appellant is the son of the veteran and his 
spouse.  Therefore, he is entitled to any benefits due and 
unpaid to his mother at the time of her death, for a period 
not to exceed two years before her death.  See 38 C.F.R. 
§ 3.1000.  As discussed above, the RO has determined that his 
mother, the veteran's spouse, was entitled to death pension 
benefits.  In addition, the RO also found that she was 
entitled to an additional allowance based on the need for 
regular aid and attendance of another person.  These 
determinations were based primarily upon the report of a VA 
aid-and-attendance examination conducted in June 1997, and 
upon a May 1997 hospitalization report.  Having reviewed 
these records, the Board finds that the RO was correct in its 
determination that an award of both pension benefits and an 
additional allowance based upon the need for regular aid and 
attendance were warranted.  See 38 U.S.C.A. § 1541; 38 C.F.R. 
§§ 3.3(b), 3.351 (a)(1).  

Furthermore, the Board also finds that an effective date of 
June 30, 1997, is warranted for her pension benefits and for 
her aid and attendance allowance, as this was the date on 
which her claims for both pension and for aid and attendance 
were received.  See 38 U.S.C.A. § 5110(a), (d); 38 C.F.R. 
§ 3.402.  However, even though the effective date of her 
award is June 30, 1997, we note that, pursuant to the law and 
regulations governing the payment of monetary benefits, the 
actual commencement of such benefits could not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  See 
38 U.S.C.A. § 5111(a) (West 1991); 38 C.F.R. § 3.31 (2000).  
Thus, although the effective date of her award was June 30, 
1997, the commencement date for payment of benefits was July 
1, 1997.  The importance of this distinction will be 
addressed in greater detail below.

As discussed above, the appellant contends that he is 
entitled to accrued benefits in the amount of $4,880.00, in 
order to reimburse him for medical expenses he incurred in 
providing his mother with regular aid and attendance prior to 
her death.  However, the Board notes that, because the 
appellant's mother passed away in July 1997, the 
discontinuance of her entitlement to benefits must occur on 
the last day of the month preceding her death, which, in this 
case, is also June 30, 1997.  38 U.S.C.A. § 5112(b)(2); 
38 C.F.R. § 3.500(g).  In short, the record shows that the 
effective date of her award is June 30, 1997, and that 
payment of her benefits would therefore have commenced on 
July 1, 1997, but that the termination of her entitlement to 
benefits due to her death was effective from June 30, 1997.  
Thus, the last day on which she was entitled to payment of 
her benefits was one day prior to when payment of her 
benefits would have started.  Therefore, the Board must 
conclude that no benefits were payable to the appellant.  As 
a result, there are no accrued benefits on her account, and, 
therefore, no accrued benefits are payable to the appellant 
on his claim for accrued benefits.

The Board has considered the appellant's assertion that, 
because his mother filed her claim for DIC benefits in July 
1995, she had a claim for death pension benefits pending 
since that time.  If that were the case, under this argument, 
the effective date of her pension award would have been June 
1995 under 38 C.F.R. § 3.400(c), and the provisions of 
38 C.F.R. § 3.402(c) would allow for her aid-and-attendance 
allowance to be awarded a retroactive to an effective date of 
July 1995.

We recognize that, under the law, a claim for DIC will be 
construed also as a claim for death pension and accrued 
benefits.  38 U.S.C.A. § 5101(b)(1); 38 C.F.R. § 3.152(b)(1); 
see Isenhart v. Derwinski, 3 Vet.App. 177, 179 (1992).

In reviewing the record, however, the Board notes that, when 
the appellant's mother filed her DIC claim in July 1995, it 
was indeed recognized by the RO to also be a claim for 
pension benefits, and was denied later that month.  The RO 
advised the appellant's mother of this denial in the July 
1995 notification letter, and explained to her that her claim 
was denied because she had not furnished any evidence as to 
her income and net worth (such information is required 
because pension benefits are dependent upon the claimant's 
income and assets).  There is no indication in the record 
that she either expressed disagreement with that decision, or 
that she subsequently submitted the requested information 
within one year of the RO's July 1995 notification letter.

Accordingly, the Board finds that the appellant's mother did 
not have a claim for pension benefits pending since July 
1995, since the RO's denial of that claim became final when 
no appeal was filed.  Thus,that the proper effective date of 
her award remains June 30, 1997, which was the date on which 
her second claim for pension benefits was received.

In summary, the Board finds that the appellant is not 
entitled to reimbursement for expenses he incurred in 
providing his mother with regular aid and attendance prior to 
her death.  In cases such as this, where the law and not the 
evidence is dispositive, the claim should be denied because 
of the lack of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appellant's claim of entitlement to accrued 
benefits is denied.

The Board wishes to note that we sympathize with the 
appellant, who may believe that benefits to which he is 
rightfully entitled are being denied due to a mere legal 
technicality.  Moreover, we recognize his late father's 
honorable service to the Nation in World War II, as well as 
the appellant's laudable attention to his mother before her 
death.  However, the Board is bound by the law, and our 
decision is dictated by the relevant law and regulations.  
Furthermore, the Board is without authority to grant benefits 
simply because we might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to accrued benefits is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

